Exhibit 10.2.G

AMENDMENT NO. 6

TO THE

2005 CEDAR REALTY TRUST, INC.

DEFERRED COMPENSATION PLAN

(formerly the 2005 Cedar Shopping Centers, Inc. Deferred Compensation Plan)

WHEREAS, Cedar Realty Trust, Inc. (formerly known as Cedar Shopping Centers,
Inc.) (the “Company”) has adopted the 2005 Cedar Realty Trust, Inc. Deferred
Compensation Plan (formerly known as the 2005 Cedar Shopping Centers, Inc.
Deferred Compensation Plan) (the “Plan”); and

WHEREAS, Section 8.1 of the Plan generally permits the Board of Directors of the
Company to amend the Plan; and

WHEREAS, the Board of Directors of the Company now desires to amend the Plan in
certain respects;

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1. Section 1.1(dd) of the Plan is hereby amended to read in its entirety as
follows:

“(dd) ‘Original Share Distribution Date’ with respect to any Share Deferral
Account means (i) for any Share Deferral Award first deferred prior to
January 1, 2013, the first business day of the January next following the third
anniversary of the date on which units of Shares were first credited to the
Participant’s Share Deferral Account, or such earlier date as set forth on
Schedule A hereto and (ii) for any Share Deferral Award first deferred on or
after January 1, 2013, the later of the first business day of the January next
following the third anniversary of the date on which units of Shares were first
credited to the Participant’s Share Deferral Account or the first business day
of the January next following the date on which the last tranche of units of
Shares subject to the Share Deferral Award credited to the participant’s Share
Deferral Account vest in accordance with the original vesting schedule.
Notwithstanding the foregoing, in the event that Bruce J. Schanzer elects to
defer some or all of the Shares granted under his Employment Agreement with the
Company, dated as of May 31, 2011, the Original Share Distribution Date with
respect to his Share Deferral Account relating to those Shares means the first
business day of the January next following the later of 2018 or the third
anniversary of the date on which the units of Shares were first credited to his
Share Deferral Account.”



--------------------------------------------------------------------------------

2. Section 1.1(oo) of the Plan is hereby amended to read in its entirety as
follows:

“(oo) ‘Stock Incentive Plan’ shall mean (i) the Cedar Shopping Centers, Inc.
2004 Stock Incentive Plan, as amended from time to time, (ii) the Cedar Realty
Trust, Inc. 2012 Stock Incentive Plan, as amended from time to time and
(iii) any other similar stock incentive plan which may be adopted and maintained
by the Company from time to time, as any such plan may be amended from time to
time.”

 

3. Section 5.2(b) of the Plan is hereby amended to add the following to the end
thereof:

“Notwithstanding the foregoing, for any deferrals with respect to the
Participant’s Cash Deferral Account first made on or after January 1, 2013, in
the event the Participant changes the form of payment (i.e, lump sum to
quarterly installments and vice versa) and such re-deferral is made with respect
to a stream of installment payments, such election shall apply to the entire
stream of installment payments related to the same distribution from the Cash
Deferral Account. All such further deferrals shall be in accordance with the
time periods, form and manner as provided in Section 5.2(a).”

 

4. Section 5.3(b) of the Plan is hereby amended to add the following the end
thereof:

“Notwithstanding the foregoing, for any deferrals with respect to the
Participant’s Share Deferral Account first made on or after January 1, 2013, in
the event the Participant changes the form of payment (i.e, lump sum to
quarterly installments and vice versa) and such re-deferral is made with respect
to a stream of installment payments, such election shall apply to the entire
stream of installment payments related to the same distribution from the Share
Deferral Account. All such further deferrals shall be in accordance with the
time periods, form and manner as provided in Section 5.3(a).”

 

5. The provisions of this Amendment shall be effective as follows:

 

  a. Paragraphs 1, 3 and 4 shall be effective as of January 1, 2013; and

 

  b. Paragraph 2 shall be effective as of March 21, 2012.

 

6. Except to the extent hereinabove set forth, the Plan shall remain in full
force and effect.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Board of Directors of the Company has caused this
Amendment to be executed by a duly authorized officer of the Company as of the
12th day of December, 2012.

 

CEDAR REALTY TRUST, INC. (formerly known as CEDAR SHOPPING CENTERS, INC.) By:  

/s/ BRUCE J. SCHANZER

  Name: Bruce J. Schanzer   Title:   President

 

3